 .578DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe computed on a quarterly basis in the manner establishedby theBoard in F. W.Woolworth Company,90 NLRB 289, 294.As theunfair labor practices committed by the Respondent were of a characterstriking at the roots of employee rights safeguardedby the Act,and indicate a dangerthat the Respondent may continue,although not necessarily by the same means, todefeat self-organization of its employees,itwill also be recommended that the Re-spondent cease and desist from infringing in any manner upon the employee rightsguaranteed in Section7 of the Act.Itwill also be recommended that the Respondent make available to the Board,uponrequest, payroll and other recordsto facilitate the checkingof anyback pay due.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.AtlasBoot ManufacturingCo., Inc.,isan employer within the meaning ofSection2 (2) of the Act and isengaged in commerce within the meaning of Section2 (6) and (7) of the Act.2.Boot and ShoeWorkers Union, AFL-CIO, is a labor organization within themeaning of Section2 (5) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed by Section7 of the Act,Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (1) ofthe Act.4.By discriminating in regard to the hire and tenure of employment of Robert L.Thompson,thereby discouraging membership in the aforesaid labor organization,the Respondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) and(1) of the Act.5.The Respondenthas not engaged in unfair labor practices in violation of Section8 (a) (1) in certainotheralleged instances in the complaint to the extent as foundand shown previously herein.[Recommendations omitted from publication.]Stemar CompanyandJames M. Rogers,PetitionerandCommer-cial Artists Local Union 1765,B. of P.D. & P. of A.,AFL-CIO.Case No.13-RD-9285. August 10,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Union contends that the commerce evidence is hearsay andtherefore is insufficient to support a finding of jurisdiction.The Employer's manager testified that the Employer is an Illinoiscorporation engaged in the manufacture of technical manuals or pub-lications, that he estimated totalsalesat approximately $500,000, ofwhich "somewhere close to $50,000" represented shipmentsoutsidethe State of Illinois and $250,000 represented intrastatesales to In-ternational Harvester Company, a multistate enterprise.The witnessbased his estimates on information furnished by the president of theEmployer and on his own observation of work done under his super-vision; he has supervised the preparation of publications for the116 NLRB No. 70. STEMAR COMPANY -579International Harvesteraccount.The Union introduced no evidenceof its ownwhich would tend to show thatthe manager's estimates wereinaccurate.We find that the evidence adduced is of sufficient probative value tojustify its consideration in determining whether toassertjurisdic-tion.'On the basis of this evidence, we find that the Employer isengagedin commerce within the meaning of the Act and that, in viewof thebusinessdone with International Harvester Company, it willeffectuatethe policies of the Act to assert jurisdiction.22.The Petitioner asserts that the Union, which is being currentlyrecognized by the Employer as bargaining representative of the em-ployees in the appropriate unit, is no longer the representative asdefined in Section 9 (a) of the Act.3.The Union contends that an existing collective-bargaining con-tract is abar to the present petition.On March 30, 1954, the Employer and the Union enteredinto a col-lective-bargainingagreement for aperiod of 1 year with provisionfor automatic renewal from year to year thereafter unless either partygives notice of a desirefor changes at least 60 daysbefore any annualexpirationdate.No notice of a desire for changes has ever beenserved by either contracting party.Accordingly, the contract hasbeenautomatically renewed to March 30, 1957.As the petition wasnot filed untilMay 4, 1956, long after the mostrecent automatic re-newal date, the Union asserts that-the contractis a bar.The contractcontainsa union-security provision.Section 8 (a)^(3) of the Act, as amended in 1951, provides that such a provision islawful only if "at the time the agreement was made or within thepreceding twelve months [the labor organization] received from theBoard a noticeof compliance withsections9 (f), (g), and (h). . . ."The Board's records show that the Union was in compliance on March30, 1954, the day the contract was executed, but that its compliancelapsed on June 12, 1954, and was not reinstated until June 7, 1956,after the date the contract as automatically renewed in 1956 becameeffective and after the filing of the decertification petition.A contract containing an automatic renewal provisionis "made"within the meaning of Section 8 (a) (3) each time that the contractis renewed for an additional contract period 3This interpretationobviously accords with the intention of Congress, namely, that labororganizations should be encouraged to achieve and to renew complianceat regular intervals, thus insuring the permanent removal of Com-munists from official positions within labor organizations.As theUnion did not satisfy the compliance requirements of Section 9 (f),'fitternational Union of Operating Engineers,Local 12 (Crook Company),115 NLRB 23.2Whippany Motor Co., Inc.,115 NLRB 52-1Hughes-Vertin Lime Company,104 NLRB 185. 580DECISIONSOF NATIONAL LABOR RELATIONS BOARD(g), and (h) during the relevant period preceding the 1956 renewal ofthe 1954 agreement, we find that the contract as renewed is not a barto the present petition.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act: 6All artists, photographers, revampers, photo-copyists, retouchers,'negative retouchers, darkroom workers, photostat operators, artists'and photographers' apprentices, helpers, trainees, and assistants at'the Employer's Chicago, Illinois, plant, excluding all other employeesand supervisors as defined in the Act.[Text of Direction of Electionomitted from pub] ication.]CHAIRMANLEEWAYand MEMBERMURDOCKtool. no part in thecon-sideration of the above Decision and Direction of Election.4Mason Can Company,115 NLRB 105.'The Union also assertedthat the petitionwas not filedin goodfaith,but at thebehest of the Employer.It offeredno affirmativeevidenceto support this contention.Accordingly,it is hereby rejected.6The unit finding is identical with the unit covered by the present contractbetween theEmployer and the Union.The Midwest ConveyorCompany, Inc.andSheet MetalWorkers'International Association,Local No. 2, AFL-CIO,Petitioner.Case No. 17-PC-2244. Aurpust13,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joss r)h E. DeSio, nearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the production and maintenanceemployees at the Employer's plant at 7th Street and Sunshine Road,116 NLRB No. 74.